UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6995



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LLOYD PATRICK WALTERS,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
00-122)


Submitted:   August 13, 2004                 Decided:   November 8, 2004


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Patrick Walters, Appellant Pro Se. Gina Laurie Simms, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lloyd Patrick Walters appeals from the district court’s

orders    denying     his     motions    for     reconsideration,       or    in   the

alternative, for a certificate of appealability.                       Walters also

moves    in   this   Court    for    a   certificate     of   appealability.         A

certificate of appealability will not issue absent a “substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§ 2253(c)(2) (2000).          A habeas appellant meets this standard by

demonstrating        that    reasonable     jurists      would   find     that     his

constitutional       claims    are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 326 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude Walters has not made the requisite showing.                   Accordingly,

we dismiss the appeal, and deny Walters’ motion for a certificate

of appealability. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                             DISMISSED




                                         - 2 -